[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL DECISION
The parties had stipulated in this petition for a writ of habeas corpus in the second count thereof that the petitioner's habeas counsel did not timely petition for certification for appeal from the petitioner's first habeas petition which was heard and denied as Johnson v. Warden, No. CV91-1218 in Rockville and for that purpose that this court grant the petitioner the right to petition for certification to appeal in that case. This court on the parties' stipulation grants their request.
For the above reason the court grants the petitioner his right to petition for appeal from the denial of his petition in Johnsonv. Warden, No. CV 91-1218 in Rockville in accordance with the 10 day period allowed from the filing of this order.
Thomas H. Corrigan Judge Trial Referee